Citation Nr: 1426190	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary prior to adjudication of the Veteran's service connection claims for bilateral hearing loss disability and tinnitus.  

The Veteran contends that his bilateral hearing loss disability and tinnitus are related to his noise exposure during service as an auto repairman.  The Veteran was afforded a VA audiological examination in March 2010, during which the examiner provided a negative nexus opinion with respect to the Veteran's bilateral hearing loss and tinnitus.  In reaching this conclusion, the examiner essentially based her opinion on the lack of hearing loss and tinnitus complaints during service and the lack of evidence of hearing loss upon testing at separation.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute  (ANSI).  Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units.  Here although the Veteran's entrance and separation examinations were conducted prior to November 1967, it does not appear that the ASA standards were converted to ISO-ANSI standards.  Absent such conversion, the VA opinion cannot be considered adequate.

As such, the Board finds that a new opinion is necessary to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file, including any pertinent evidence contained in the electronic files, to an appropriate examiner for a supplemental opinion as to the nature and etiology of the Veteran's bilateral hearing loss disability and tinnitus.  The examiner should note that the claims file has been reviewed.  The examiner must be advised that the results of in-service audiometric testing should be converted from ASA standards to ISO-ANSI standards.

After reviewing the file, including the Veteran's specific contentions and previous VA examination report, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has a bilateral hearing loss disability and tinnitus caused or aggravated by his military service.  For purposes of this opinion, the examiner is to presume that the Veteran's reports of in-service noise exposure are credible.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner should provide a complete rationale for any opinions provided.  
 
2.  Then, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


